Case: 1:20-cv-02346-JG Doc #: 36 Filed: 08/02/21 1 of 2. PageID #: 275



  UNITED STATES DISTRICT COURT
  NORTHERN DISTRICT OF OHIO
  -----------------------------------------------------------------------
                                                                   :
  GARY W. TIPTON,                                                  :
                                                                   :        CASE NO. 1:20-cv-02346
                        Plaintiff,                                 :
                                                                   :
             vs.                                                   :        OPINION & ORDER
                                                                   :        [Resolving Doc. 26]
  CORE CIVIC OF AMERICA, et al.                                    :
                                                                   :
                        Defendant.                                 :
                                                                   :
  -----------------------------------------------------------------------

  JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

            Pro se Ohio inmate Plaintiff Gary Tipton brings a civil rights complaint against the

  warden of Lake Erie Correctional Institute and other facility staff. 1 Plaintiff contends that

  the medical treatment he received following June and July 2020 suicide attempts violated

  his constitutional rights. 2

            Plaintiff asks the Court to appoint a medical expert witness to assist him with his

  case. 3 Plaintiff argues that he needs the assistance of a medical expert to “properly present

  the medical facts in this case.”

            Plaintiff cites the Supreme Court’s decision in McWilliams v. Dunn to support his

  argument that the Court should appoint or provide Plaintiff access to a medical expert. 4

  But McWilliams and Ake address a criminal defendant’s constitutional right to a



            1
            Doc. 1; Doc. 10; Doc. 21.
            See Doc. 21.
            2

          3
            Doc. 26.
          4
            Id. at 2 (citing McWilliams v. Dunn, 137 S. Ct. 1790, 1798 (2017)). In McWilliams, the Supreme
  Court held that its previous ruling in Ake v. Oklahoma, 470 U.S. 68 (1985) meant that Alabama had to
  provide the McWilliams Defendant with “access to a competent psychiatrist who will conduct an appropriate
  examination and assist in evaluation, preparation, and presentation of the defense.” McWilliams, 137 S. Ct.
  at 1798 (citing Ake, 470 U.S. at 83).
Case: 1:20-cv-02346-JG Doc #: 36 Filed: 08/02/21 2 of 2. PageID #: 276

  Case No. 1:20-cv-02346
  Gwin, J.

  psychiatrist’s expertise. That is not Plaintiff’s situation. Tipton is the pro se Plaintiff in this

  civil action against Defendants. 5

          In civil cases, Courts cannot appoint medical experts for plaintiffs. Federal Rule of

  Civil Procedure 706 permits a court to designate an expert witness to assist the court, not

  a party to a case. 6 “An expert appointed pursuant to Rule 706 does not serve as an advocate

  for either party, and each party retains the ability to call its own experts.“ 7

          Further, “[t]he in forma pauperis statute, 28 U.S.C. § 1915, does not authorize

  federal courts to appoint or authorize payment for expert witnesses for prisoners or other

  indigent litigants.” 8

          For the foregoing reasons, DENIES Plaintiff’s motion to appoint an expert.



  IT IS SO ORDERED.



  Dated: August 2, 2021                                      s/      James S. Gwin
                                                             JAMES S. GWIN
                                                             UNITED STATES DISTRICT JUDGE




          5
              Plaintiff also cites the Ohio Supreme Court for the standard for when “an indigent criminal
  defendant [must] be provided funds to obtain expert assistance at state expense.” Doc. 33 at 1 (citing State
  v. Mason, 694 N.E.2d 932, 939 (Ohio 1998)). This statement of law does not apply to Defendant’s situation.
  He is a civil plaintiff, not a criminal defendant in the current case.
           6
             Jones v. Ahmed, No. 1:14-cv-964, 2018 WL 8495820, at *1 (S.D. Ohio Aug. 3, 2018); Goetz v.
  Thompson, No. 3:15-CV-50-GFVT, 2016 WL 347021, at *2 (E.D. Ky. Jan. 26, 2016); see also Pedraza v.
  Jones, 71 F.3d 194, 196 (5th Cir. 1995); Carranza v. Fraas, 471 F. Supp. 2d 8, 9–10 (D.D.C. 2007).
           7
             Patton v. Loadhold; 445 F. Supp. 3d 802, 803 (E.D. Cal. 2020).
           8
             Id. (citing Stakey v. Stander, No. 1:09–CV–00094–BLW, 2011 WL 887563, at *3 n.1 (D. Idaho
  Mar. 10, 2011)).
                                                       -2-
